Citation Nr: 1221655	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected depressive disorder.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected traumatic arthritis of the low back (low back disorder).

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected gastrointestinal disorder, including peptic ulcer disease and irritable bowel syndrome (gastrointestinal disorder).

4.  Entitlement to an effective date prior to August 13, 2009 for a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served in the United States Army Reserve from November 1979 to August 1994, with active duty for training (ACTDUTRA) from November 1979 to April 1980 and from June 27, 1991 to July 11, 1991.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  

The issue of entitlement to an initial evaluation in excess of 50 percent for service-connected depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All known and available service treatment records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate her increased rating and EED claims; and she has otherwise been assisted in the development of her claims.

2.  Motion of the low back on VA evaluations in September 2009, April 2010, and June 2011 included forward flexion to at least 60 degrees and combined motion of more than 120 degrees; there is no ankylosis of the thoracolumbar spine.   

3.  The Veteran's gastrointestinal symptomatology is not productive of considerable impairment of health, does not involve chronic gastritis with multiple small eroded or ulcerated areas, and does not show severe symptoms with more or less constant abdominal distress prior to June 7, 2011.  

4.  There is medical evidence of severe gastrointestinal symptoms of diarrhea with more or less constant abdominal distress beginning June 7, 2011.
5.  A claim for TDIU was received by VA in August 2008 and a claim for service connection for a psychiatric disability was received by VA on August 13, 2009.   

6.  An April 2010 rating decision granted service connection for a depressive disorder and for TDIU effective August 13, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5242 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for gastrointestinal disability prior to June 7, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319-7305 (2011).

3.  The criteria for an initial evaluation of 30 percent for gastrointestinal disability beginning June 7, 2011 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319-7305 (2011).

4.  The criteria for an effective date prior to August 13, 2009 for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 



The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in September 2008, prior to adjudication, informing her of the requirements needed to establish entitlement to TDIU.  A letter was sent to the Veteran in August 2009, prior to adjudication, informing her of the requirements needed to establish entitlement to an increased rating for her low back disorder.

With respect to the issue of an increased rating for service-connected gastrointestinal disorder, notice to the Veteran was not sent in this case until later in the claims process because the original claim for service connection for a gastrointestinal disorder was filed in November 1993, which is before passage of the VCAA.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in December 2003that informed her of the requirements needed to establish entitlement to service connection.  Service connection was granted for a gastrointestinal disorder by the Board in December 2008.  As noted above, she was informed of the requirements needed to establish entitlement to an increased rating in the August 2009 letter.

In accordance with the requirements of VCAA, the above-noted letters informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files after the letters.

In compliance with the duty to notify the Veteran of what information would substantiate her claims, the Veteran was informed in the September 2008 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Several VA gastrointestinal and musculoskeletal examinations are of record, including in 2011.

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of her claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Analyses of the Claims

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Low Back Disorder

The Veteran was granted service connection for low back disability by the Board in March 2003, and an April 2003 rating decision assigned a 10 percent evaluation effective from November 23, 1993 and a 20 percent rating effective from April 22, 1997.  She filed a claim for increase in August 2009, which was denied by rating decision in December 2009, and she timely appealed.  

The Veteran contends that her service-connected low back disability is more severely disabling than is reflected by the currently assigned rating.  She contends that she has severe pain and flare-ups of the low back that limit her daily activities and "affairs of life."  Because the Veteran's low back disability is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for a rating in excess of 20 percent for low back disability will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Under the rating criteria, Diagnostic Code 5242 (degenerative arthritis of the spine) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:
A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The highest rating of 60 percent is warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, to include Note 1 (2011). 

On VA evaluation of the spine in February 2009, the Veteran said that she occasionally wore a back brace; she did not radicular pain.  She reported that she had been totally incapacitated, where she had to stay in bed for 24 hours due to back pain, approximately 30 times in the previous year.  Range of motion of the back included 80 degrees of flexion, 20 degrees of extension, 25 degrees of lateral bending to either side, and 30 degrees of rotation to either side.  There was no additional impairment, such as weakness or fatigability, on repetitive motion.  There was no neurological deficit.  The assessment was traumatic degenerative joint disease of the lumbar spine.

The Veteran complained on VA spine evaluation in September 2009 of increasing pain with activities.  She reported flare-ups when she had to sit or stand for very long.  She noted that during painful flare-ups at home, she would stop the activity and get off of her feet, as well as take medications.  Functional restrictions included limitation when sitting, standing, or lifting.  It was reported that she had not been incapacitated in the previous year.  Her gait was described as normal.  Range of motion included flexion of 70 degrees, extension of 10 degrees, lateral bending of 25 degrees to each side, and rotation of 35 degrees to each side.  The Veteran complained of pain at the extremes of motion.  There was no additional impairment on repetitive motion.  The diagnosis was posttraumatic degenerative joint disease of the lumbar spine.

The Veteran complained on VA compensation and pension evaluation of the spine in April 2010 of back weakness without instability with flare-ups.  She said that during painful flare-ups at work, she would stop the activity and get off of her feet.  She reported that she could sit for approximately30 minutes before she had to get up and move around; she could stand approximately 15 minutes at most and could only walk about a block before getting off of her feet.  She reported using a brace intermittently with flare-ups.  There were no incapacitating episodes in the previous year.  On physical examination, the Veteran had a normal gait.  Motor strength in the lower extremities was 5/5, and there was no sensory deficit.  There was 60 degrees of flexion, 10 degrees of extension, 20 degrees of lateral bending to each side, and 35 degrees of rotation to either side.  The Veteran complained of pain on the extremes of motion.  Back tenderness and spasm were noted.  Flexion was limited to 40 degrees on repetitive testing.  Traumatic degenerative joint disease of the lumbar spine was diagnosed.  There was no additional loss of back motion with flare-ups and no additional functional restrictions with repetitive movement.

The Veteran complained on VA evaluation of the spine in June 2011 that any type of physical activity aggravated her back.  She said that she was no longer able to do laundry and was only cooking one meal a day for her family because of the difficulty of being on her feet.  She also had problems with sitting at a desk at school.  It hurt her more to attempt to bend forward.  She indicated that there were periods where she had to be in bed and supine for several days to get relief.  It was reported that the Veteran did not have radicular symptoms and had not had any incapacitating episodes in the past year.  She had low back flexion to 80 degrees, extension to 30 degrees, lateral flexion to 30 degrees to each side, and rotation to 40 degrees to each side.  There were no spasms, no sensory deficit, and no increase of functional impairment on repetitive testing.  Chronic lumbosacral sprain was diagnosed.

The Veteran has complained of severe low back pain and flare-ups with functional impairment that restrict her daily activities.  The Board acknowledges that the Veteran has low back impairment, as reflected in the currently assigned disability rating.  However, forward flexion of the low back was to more than 60 degrees on examinations in February 2009, September 2009, and June 2011 and combined range of motion of the thoracolumbar spine was to greater than 120 degrees on examinations in February 2009, September 2009, April 2010, and June 2011.  As forward flexion to more than 60 degrees, but no more than 85 degrees, and combined range of motion to more than 120 degrees, but no more than 235 degrees, warrants a 10 percent rating, the Veteran's 20 percent rating appears to include the factors of pain and functional loss noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.  

The Board would also note that the VA examiners did not find additional functional impairment on repetitive testing on any of the above examinations, other than a decrease in forward flexion in April 2010, and the examiner in April 2010 noted no additional loss of back motion with flare-ups.

The above medical evidence shows that the Veteran does not have flexion of the thoracolumbar spine that is restricted to 30 degrees or less or findings even approaching favorable ankylosis of the entire thoracolumbar spine, which are the schedular criteria for a higher rating of 40 percent.  

While the Veteran did have some additional loss of flexion on repetitive testing in April 2010, flexion was still to more than 30 degrees and combined range of motion even after repetition was 160 degrees.  Consequently, the Veteran's low back symptomatology does not warrant a rating in excess of 20 percent during the appeal period at issue under the rating criteria for the spine.  As Diagnostic Code 5003, for arthritis, does not provide greater than a 20 percent rating, a higher rating is also not warranted under this code.

Although the Veteran complained on VA evaluation in February 2009 of multiple incapacitating episodes due to low back disability, evaluations in September 2009 and June 2011 reported no incapacitating episodes in the previous year.  Consequently, the medical evidence as a whole does not show incapacitating episodes due to low back disability that warrant a higher evaluation.  The Board would also note that although the rating schedule for the spine, Diagnostic Code 5243, provides a schedular rating for incapacitating due to intervertebral disc syndrome, the Veteran is not service connected for intervertebral disc syndrome and there is no medical evidence of intervertebral disc syndrome.  


Gastrointestinal Disorder

The Veteran was granted service connection for gastrointestinal disability by the Board in December 2008, and a February 2009 Decision Review Officer's decision assigned an initial 10 percent evaluation effective from November 23, 1993, which is the date of claim, under Diagnostic Codes 7319-7305.  She timely appealed.  

The Veteran contends that her service-connected gastrointestinal disorder is more severely disabling than is reflected by the currently assigned rating.  Because the disability is not shown to manifest the symptomatology required for a higher rating under the rating schedule prior to June 7, 2011, and VA is obligated to only apply the applicable rating schedule to disability rating claims, a claim for a rating in excess of 10 percent prior to June7, 2011 for gastrointestinal disorder will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Because there is evidence of severe gastrointestinal disability beginning June 7, 2011, a 30 percent rating is warranted beginning on that date.

The increased rating issue on appeal is one affecting the digestive system.  General rating considerations for diseases of the digestive system are contained in 38 C.F.R. §§ 4.110- 4.113.  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14. 38 C.F.R. § 4.113 (2011).  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114 (2011).  

Diagnostic Code 7319 provides that a zero percent evaluation is assignable for mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is assignable for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).

Under Diagnostic Code 7305, a 10 percent evaluation is assignable for a mild ulcer with recurring symptoms once or twice a year.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2011). 

Under Diagnostic Code 7346, for hiatal hernia, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

Diagnostic Code 7307 provides that a 10 percent rating is warranted for chronic gastritis with small nodular lesions, and symptoms.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, DC 7307 (2011).

The diagnoses on VA evaluation in February 1994 were gastritis and gastric ulcers secondary to nonsteroidal anti-inflammatory drugs prescribed for the Veteran's back injury.

It was reported on VA compensation and pension evaluation in July 1994 that the Veteran's claimed peptic ulcer disease was not found on examination.

The December 1995 assessments from Arkansas Primary Care Clinic were gastroenteritis and peptic ulcer disease.

According to January 1996 treatment records from Arkansas Gastroenterology, the Veteran complained of melena and upper abdominal pain.  The impressions were melena/abdominal pain- unresponsive to conservative measures - rule out peptic ulcer disease - rule out irritable bowel disease - inflammatory neoplasis vs. irritable bowel syndrome and associated hemorrhoids.

It was noted on VA compensation and pension evaluation in April 1997 that the Veteran had a gastrointestinal dysfunction of undetermined etiology; the Veteran was to be examined in May 1997.

Baptist Memorial Medical Center records for May 1997 reveal impressions of small hiatal hernia/gastritis and probable superimposed irritable bowel syndrome.  

Private treatment records dated in June 1998 reveal a diagnosis of viral gastroenteritis.

The January 1999 assessment from North Little Rock Primary Care was gastroesophageal reflux disease/gastritis vs. duodenitis vs. peptic ulcer disease.

A VA gastrointestinal evaluation was conducted in June 2003.  The diagnosis was history of recurrent peptic ulcer disease.  A June 2003 upper gastrointestinal X-ray series revealed findings suggestive of mild duodenitis and antral gastritis.

October 2009 records from Little Rock Diagnostic reveal the diagnoses of chronic diarrhea and abdominal pain likely secondary to irritable bowel syndrome; inflammatory bowel disease and celiac disease less likely.

It was noted in VA treatment reports for October and November 2009 that the Veteran had abdominal pain most likely due to uncontrolled gastroesophageal reflux disease as well as possible irritable bowel syndrome.  The assessments in March 2010 included irritable bowel syndrome, uncontrolled; gastroesophageal reflux disease, controlled; and mild anemia.

According to an April 2010 VA compensation and pension evaluation, a complete blood count did not show anemia.  Peptic ulcer disease was diagnosed.

VA treatment reports for May 2010 reveal that a CT scan showed mild diverticulosis.  Irritable bowel syndrome was noted in August 2010.

The Veteran reported on VA evaluation on June 7, 2011 that she dropped out of school due to increased diarrhea over the previous 18 months.  She reported between 7 and 12 bowel movements a day, all of which were watery and runny.  She described her weight as stable between 236 and 242 pounds.  Examination of the abdomen revealed normal bowel sounds; there was no organomegaly or areas of tenderness.  The impression was irritable bowel syndrome with increasingly frequent bowel movements.

The Veteran's primary problems appear to be abdominal pain and diarrhea.  However, the June 2003 upper gastrointestinal X-ray series revealed findings suggestive of only mild duodenitis and antral gastritis and a CT scan in May 2010 showed mild diverticulosis.   Although the evidence prior to examination in June 2011 shows abdominal problems, for which the Veteran was assigned a 10 percent rating, it does not show that the Veteran's gastrointestinal disorder caused considerable impairment of health, or that it involved chronic gastritis with multiple small eroded or ulcerated areas, or that it caused severe symptoms with more or less constant abdominal distress.  It was not until the June 2011 examination that the Veteran complained of diarrhea multiple times a day.  Consequently, an initial rating in excess of 10 percent is not warranted for gastrointestinal disability prior to June 2011.

However, based on the Veteran's complaints on examination on June 7, 2011 of constant diarrhea and abdominal pain, and the examiner's impression of irritable bowel syndrome with increasingly frequent bowel movements, the Board finds that the evidence beginning on June 7, 2011 is indicative of severe symptoms with more or less constant abdominal distress, warranting a 30 percent rating for gastrointestinal disability under Diagnostic Code 7319, which is the maximum schedular rating for irritable colon syndrome.  

The Board does not find that any other digestive system diagnostic code would be more appropriate for rating the Veteran's gastrointestinal disability, including adhesions of the peritoneum (Diagnostic Code 7301), ulcer disease (Diagnostic Codes 7304-7306), postgastrectomy syndromes (Diagnostic Code 7308), colitis (Diagnostic Code 7323), or diverticulitis (Diagnostic Code 7327).  See 38 C.F.R. 
§ 4.114 (2011).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran is competent to report her gastrointestinal symptoms.  Her complaints are competent.  The Veteran's complaints have been considered; however, the assigned percentage rating is primarily based on the objective criteria discussed above.     

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In this case, the Veteran was granted TDIU for her service-connected disabilities effective August 13, 2009, the date of claim for service connection for a psychiatric disorder and for an increased rating for her service-connected low back disorder.  Consequently, the issue of an extraschedular rating in this case is only applicable to the issue of an initial evaluation in excess of 10 percent for a gastrointestinal disorder.

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2011).

The medical findings do not indicate that the Veteran's gastrointestinal disorder causes "marked" interference with employment prior to August 2009.  In fact, an upper gastrointestinal X-ray series in June 2003 was suggestive of mild duodenitis and antral gastritis.  There is also no evidence of frequent periods of hospitalization due to the service-connected gastrointestinal disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the Veteran's gastrointestinal disorder pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claims denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Earlier Effective Date Claim

The Veteran has contended, including in recent statements dated in July 2011, that an effective date prior to August 13, 2009 is warranted for the grant of TDIU because there is evidence of unemployability for over 10 years.  She notes that she has been receiving SSA disability benefits since prior to 2009.

A June 2003 SSA disability award granted benefits effective January 1, 1999, due to curvature of the spine and psychiatric disability.

A claim for TDIU was received by VA on August 16, 2008.  Service connection for a psychiatric disorder was denied by the Board in December 2008.  A claim to reopen for service connection for a psychiatric disorder was received by VA on August 13, 2009.  A VA psychiatric evaluation was conducted in September 2009, and a December 2009 rating decision granted entitlement to service connection for a depressive disorder secondary to service-connected low back disability, with a 30 percent rating assigned effective August 13, 2009.  A January 2010 rating decision granted a 50 percent rating for the Veteran's depressive disorder, effective August 13, 2009.  A May 2010 rating decision granted TDIU effective August 13, 2009.

The Board has reviewed the claims files and finds that there is no basis for an effective date earlier than August 13, 2009 for the grant of TDIU. 

A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2011).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2011).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of entitlement to an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

The Veteran was granted TDIU effective on the same day that she was granted service connection for psychiatric disability, August 13, 2009, which is the date that her claim for psychiatric disability was received by VA.  Service connection for a psychiatric disorder was previously denied by the Board in December 2008.  Because the grant of TDIU was based on the grant of service connection for psychiatric disability, meaning that the addition of the Veteran's psychiatric disability to her other service-connected disabilities combined to warrant unemployability, the grant of TDIU cannot be effective prior to the grant of 
service-connection for psychiatric disability.  This is true even if the Veteran was granted SSA disability benefits prior to August 13, 2009.

Consequently, the Board finds that an effective date for TDIU prior to August 13, 2009 is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 20 percent for a low back disorder is denied.  

An initial evaluation in excess of 10 percent for a gastrointestinal disorder prior to June 7, 2011 is denied.  

An initial evaluation of 30 percent for a gastrointestinal disorder beginning June 7, 2011 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An effective date prior to August 13, 2009 for TDIU is denied.  
REMAND

Although the Veteran was provided a VA psychiatric evaluation in September 2009, the Veteran noted in January 2010 that it did not include psychometric testing and did not include consideration of her treatment records for depression.  The Board would also note that the April 2010 and March 2011 VA psychiatric evaluations do not include psychometric testing and do not discuss her treatment records.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/.RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated her for depression since June 2011, which is the date of the most recent VA medical evidence on file.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide her an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO will schedule the Veteran for a psychiatric examination to determine the current nature and severity of her service-connected depression.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected depression, in accordance with the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  This opinion must include consideration and a discussion of the treatment reports for depression on file.  Any psychometric testing deemed warranted will be conducted, and the results of this testing will be added to the claims files.  If it is determined that psychometric testing is not warranted, a written discussion in support of this conclusion will be added to the claims files.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  The AMC/RO must notify the Veteran that it is her responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for an initial evaluation in excess of 50 percent for depression.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


